DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flaute et al. US 20190234120 A1 (hereinafter Flaute).
In regards to claim 1, Flaute teaches a handle assembly (1), comprising a body (9) and a handle (5), the handle being rotatably mounted (See fig 2a -2b) to the body and operatively connected to a cam (7, it is a piece that transfers rotary motion of the handle to linear motion of at least component 31, 
In regards to claim 2, Flaute teaches the handle assembly according to claim 1, wherein the cam has a rotation axis (52) about which the cam rotates (See fig 5a-6b), and the movement of the cam between the activated position and the deactivated position is achieved by translation of the cam along (parallel too) the rotation axis (See fig 5a and 6a).  
In regards to claim 3, Flaute teaches the handle assembly according to claim 1, wherein the mounting of the handle to the body comprises an axle (52, para 28), the cam also being mounted on the axle (See para 31, mounted via the handle), and the axle being keyed so that it is rotationally fixed relative to the handle and the cam (para 28).  
In regards to claim 4, Flaute teaches the handle assembly according to claim 3, wherein the cam is moved between the activated and deactivated positions by sliding along the axle (See fig 5a-6b, sliding parallel to the axle).  
In regards to claim 5, Flaute teaches the handle assembly according to claim 1, further comprising a locking device (51), wherein when the locking device is in a locked position, the cam is in the deactivated position (para 29).  
In regards to claim 6, Flaute teaches the handle assembly according to claim 5, wherein the locking device comprises an arm (514), the arm being movable to selectively engage the cam (See fig 5a and fig 6a), wherein the arm engages and moves the cam to the activated position when the locking 
In regards to claim 7, Flaute teaches the handle assembly according to claim 6, further comprising a biasing element (54 para 28) that biases the cam towards the deactivated position (the spring biases the handle, and therefore the cam, to the closed position which is needed for the deactivated position).  
In regards to claim 8, Flaute teaches the handle assembly according to claim 1, wherein the handle has the same range of motion regardless of the position of the cam (See fig 5b and fig 6b).  
In regards to claim 9, Flaute teaches the handle assembly according to claim 1, wherein the retention device comprises a first protrusion (319) and a follower (317), the follower being located proximal to the cam so that (See fig 4 and fig 5), when the cam is in the activated position and the handle is rotated, a face of the cam contacts the follower and urges the follower in a manner that causes the first protrusion to be retracted inwardly (See fig 5a-6b).  
In regards to claim 10, Flaute teaches the handle assembly according to claim 9, wherein the retention device further comprises a second protrusion (33) that is operatively connected to the first protrusion (via 35) so that the second protrusion is also retracted inwardly when the first protrusion is retracted by the cam (See fig 5b).  
In regards to claim 13, Flaute teaches a drawer (D), comprising a handle assembly according to claim 1 (According to Merriam-Webster a drawer is “a sliding box or receptacle opened by pulling out and closed by pushing in” a glove box meets this requirement).  
In regards to claim 14, Flaute teaches the drawer according to claim 13, wherein rotation of the handle requires application of a force to the handle in substantially the same direction as the drawer moves when being opened (See fig 2b, substantially outward).  
In regards to claim 14, Flaute teaches the drawer according to claim 13, wherein the retention device extends beyond an edge of the drawer when the retention device is not retracted and the retention device is configured so that it interacts with a drawer housing to hold the drawer in a closed position when the retention device is not retracted (abstract, para 27).
In regards to claim 16, Flaute teaches a door (D), comprising a handle assembly according to claim 1 (See fig 1).  
In regards to claim 17, Flaute teaches the door according to claim 16, wherein rotation of the handle requires application of a force to the handle in substantially the same direction as the door moves when being opened (See fig 2b, substantially outward).  
In regards to claim 18, Flaute teaches the door according to claim 16, wherein the retention device extends beyond an edge of the door when the retention device is not retracted and the retention device is configured so that it interacts with a cabinet enclosure to hold the door in a closed position when the retention device is not retracted (abstract, para 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaute.
In regards to claim 11, Flaute teaches, in the previously presented embodiment, the handle assembly according to claim 10, wherein the first and second protrusions are connected by a circular 
However Flaute does not teach wherein the first and second protrusions are connected by a rack and pinion device.
A separate Flaute embodiment (Seen in figures 11a-11b) teaches a first and a second protrusion connected by a rack and pinion device.
Flaute discusses the invention is not limited to a circular connector and that a gear member may be used in para 36.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Flaute’s first embodiment circular connector, with Flaute’s second embodiment connector, as doing so would amount to a simple substitution of parts (2144.06 II).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaute in view of Molzer US 6068308 A (hereinafter Molzer).
In regards to claim 12, Flaute teaches the handle assembly according to claim 5. However Flaute does not teach wherein the locking device can be replaced with a blank and the cam fixed in the activated position.  
	Molzer teaches a handle assembly where a blank plug can be inserted into the head of a handle instead of a key cylinder (See fig 2 and Col 2 lines 6-10).
	It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced the key cylinder with a blank plug as taught by Molzer in order to allow the latching assembly to be operated with one hand, without needing to unlock in Flaute’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. US 20160340931 A1 - teaches a clutch mechnaism working on the same axel as the handle.
Edmonds et al. US 4989907 A – teaches a similar device.
Feuerriegel et al. EP 2653638 A1 – teaches a similar device.
Yen et al. US 20010030429 A1 – teaches a similar device for a drawer.
Nagy et al. US 20030159478 A1 – teaches a similar device.
Katou et al. US 20040189012 A1 – teaches a similar device with a linear cam with the same pivot as the handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675